      Case 3:18-cv-01352-S Document 45 Filed 05/07/19                  Page 1 of 3 PageID 430




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 LE-VEL BRANDS LLC,                                 §
                                                    §
             Plaintiff,                             §
                                                    §
 v.                                                 §           CASE NO. 3:18-cv-01352-S
                                                    §
 SHYLO ECKSTROM,                                    §
                                                    §
         Defendant.                                 §


                     AMENDED UNOPPOSED MOTION TO EXTEND TIME


        Plaintiff, Le-Vel Brands, LLC (“Le-Vel”) hereby files its Amended Unopposed Motion

to Extend Time (the “Motion”) and, in support thereof, respectfully represents as follows:

        1.        Defendant’s counsel expressed that she is unopposed to the relief sought herein

after Plaintiff filed its Motion to Extend Time. Le-Vel files this Amended Unopposed Motion to

Extend Time after its Motion to Extend time to amend the certificate of conference to “unopposed.”

        2.        Trial of this matter is set on the court’s docket for October 7, 2019.

        3.        Discovery is still ongoing. The deadline for Le-Vel to designate experts is currently

May 8, 2019. Defendant Shylo Eckstom’s (“Eckstrom”) deadline for designation of rebuttal

experts is June 10, 2019.

        4.        FEDERAL RULE     OF   CIVIL PROCEDURE 6(b)(1)(A) permits the Court to grant an

extension of time for “good cause,” before the time for the act expires. Good cause is a nonrigorous

standard that courts construe broadly. Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259 (9th

Cir. 2010). “District courts should normally grant extension requests, made before the deadline, in



AMENDED UNOPPOSED MOTION TO EXTEND TIME                                                         PAGE 1
   Case 3:18-cv-01352-S Document 45 Filed 05/07/19                  Page 2 of 3 PageID 431




the absence of bad faith by the requesting party or prejudice to another party.” Rachel v. Troutt,

820 F.3d 390, 394 (10th Cir. 2016).

       5.      Here, Le-Vel has good cause to request an extension of its deadline to designate

experts. While Le-Vel has sufficient evidence to substantiate its claims against Eckstrom, the

extent of Eckstrom’s wrongful conduct and the resulting injury remains undiscovered. On April

29, 2019, Le-Vel issued its first 12 subpoenas to third-party witnesses to appear for deposition.

Since then, Le-Vel has issued five more subpoenas to third-party witnesses. Several of these

witnesses evaded service for weeks, and Le-Vel has worked to accommodate the various schedules

of counsel and witnesses. As of this filing, Le-Vel’s first deposition of third-party witnesses takes

place this Wednesday, May 8, 2019. It is necessary for Le-Vel to depose these third-party witnesses

not only to fully explore the extent of Eckstrom’s activity, but also to determine what experts it

needs to prove up its claims and damages. As these depositions have not even begun, Le-Vel

cannot anticipate the deponents’ testimony and needs the opportunity to obtain more evidence

before designating its experts.

       6.      Due to the above ongoing discovery issues, Le-Vel requests an extension of its

expert designation deadline until June 8, 2019 and an extension of Defendant’s rebuttal expert

designation until July 10, 2019.

       7.      This Motion is made in good faith and filed not for the purposes of delay, but so

that justice may be done.

       WHEREORE, PREMISES CONSIDERED, Plaintiff respectfully prays that the Motion to

Extend Time be granted.




AMENDED UNOPPOSED MOTION TO EXTEND TIME                                                       PAGE 2
   Case 3:18-cv-01352-S Document 45 Filed 05/07/19                Page 3 of 3 PageID 432




                                           Respectfully submitted,

                                           SHAPIRO BIEGING BARBER OTTESON LLP

                                           By: /s/ Kevin T. Schutte
                                               Kevin T. Schutte
                                               Texas Bar No. 24033050
                                               kschutte@sbbolaw.com
                                               William P. Dunne III
                                               Texas Bar No. 24097631
                                               wdunne@sbbolaw.com

                                           5430 Lyndon B Johnson Freeway, Suite 1540
                                           Dallas, Texas 75240
                                           Telephone: (214) 377-0149

                                           ATTORNEYS FOR LE-VEL BRANDS, LLC

                            CERTIFICATE OF CONFERENCE

        Plaintiff’s counsel attempted to conference with Defendant’s counsel by email on May 5th,
May 6th, and today, May 7th, regarding the issues presented in this Motion. After the filing of
Plaintiff’s Motion to Extend Time, Defendant’s counsel emailed Plaintiff’s counsel that she is
unopposed to the relief sought herein.

                                                    /s/ Kevin T. Schutte
                                                   Kevin T. Schutte

                               CERTIFICATE OF SERVICE

       I hereby certify that on the 7th day of May, 2019, I served a copy of the foregoing on all
counsel of record in accordance with the Federal Rules of Civil Procedure.

                                                    /s/ Kevin T. Schutte
                                                   Kevin T. Schutte




AMENDED UNOPPOSED MOTION TO EXTEND TIME                                                    PAGE 3
